Citation Nr: 1039055	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-38 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 
1954. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued by 
the RO.  Following the Veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a video-conference hearing in August 
2007, the Board, in a September 2007 decision, denied the claims 
on appeal.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claim (Court).  In October 
2008, the Court granted a Joint Motion to vacate the September 
2007 decision and to remand the matter for further development.

In compliance with the October 2008 Court order, the Board, in 
July 2010, requested that a medical expert review the claims file 
and offer an opinion as to etiology of the bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The currently demonstrated bilateral hearing loss and 
tinnitus are shown as likely as not to have onset during the 
Veteran's period of service.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, a 
disability manifested by bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

2.  With resolution of reasonable doubt in the Veteran's favor, a 
disability manifested by tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in May  2007.  Because of the favorable decision in this 
appeal, any failure of VA to comply with the requirements of VCAA 
is harmless error.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and an 
organic disease of the nervous system (sensorineural hearing 
loss), although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2006)

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the thresholds 
for any of the frequencies at 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran asserts that his current bilateral hearing loss and 
tinnitus had their onset during his period of service.  The 
Veteran's DD Form 214 listed his military occupational specialty 
as radio mechanic.  A review of the Veteran's service medical 
records shows no complaints or findings related to defective 
hearing or tinnitus.  On both the December 1950 enlistment 
examination and October 1954 separation examination, the 
Veteran's ears, canals and tympanic membranes were within normal 
limits and he had normal hearing acuity findings (voice testing 
was 15/15 in each ear).  Service treatment records reveal that in 
January 1951, the Veteranwas diagnosed with pharyngitis, and that 
penicillin was prescribed.  He returned to duty two days later, 
and no reaction to the medication was recorded. 

Subsequent to service, the Veteran submitted voluminous private 
facility and VA treatment records documenting treatment for his 
disorders.  In a March 2005 VA treatment record, the Veteran 
complained that his hearing aids were inadequate.  He was 
interested in upgrading his hearing aids.  He reported 
significant military noise exposure but denied post-service 
occupational and/or recreational noise exposure.  He also 
complained of tinnitus in both ears, perceived only occasionally.  
There were no reports of auditory or vestibular disease; family 
history of hearing loss; head trauma; difficulty with swallowing 
or speech; or, changes in taste or smell.

Objective examination revealed mild to moderate bilateral hearing 
loss.  The diagnosis was bilateral hearing loss.  The examiner 
commented military noise exposure was likely a contributing 
factor; exacerbating factors included middle ear dysfunction and 
conductive hearing loss.  The tinnitus complaints were consistent 
with cochlear pathology.

During an October 2005 VA Audio examination, the Veteran 
complained of tinnitus and decreased hearing of indeterminate 
time of onset.  He reported a history of noise exposure during 
naval service from working in close proximity to compressed air 
tanks.  Subsequent to service, he was a part-time police officer 
for 10 years, during which time he was exposed to the noise of 
small arms fire while qualifying on the pistol range.  However, 
he wore hearing protection during shooting practice.  

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
65
50
35
LEFT
20
30
55
50
45

Speech discrimination was 96 percent in the right ear and 100 
percent in the left ear.  The diagnosis was sensorineural hearing 
loss and tinnitus in both ears.  The audiologist opined that it 
was less likely as not that the Veteran's hearing loss and 
tinnitus were related to military service.  In this regard, the 
audiologist explained that per the Veteran's own reports, the 
military noise exposure he experienced was not sufficient to 
cause hearing loss.  Additionally, the Veteran's audiometric 
configuration was not consistent with hearing loss due to noise 
exposure.  Further, the service treatment records were silent for 
any complaints of hearing loss or signs of auditory pathology.  
Thus, it was less likely as not that the Veteran's hearing loss 
and tinnitus were related to military service.

In subsequent lay statements, the Veteran contended that his 
hearing disorders had their onset as a result of his having been 
involved in an involuntary medical experiment during service in 
which he was allegedly administered doses of an aminoglycoside, 
namely streptomycin.  In support thereof, he submitted voluminous 
medical treatise and naval history research records.  

In a June 2006 record, the private physician repeated the 
Veteran's contention of being administered streptomycin while 
serving in the Navy in the early 1950's.  The physician noted 
that the Veteran's hearing test showed an unusual mid frequency 
symmetric hearing loss that was likely secondary to his exposure 
to an aminoglycoside, a known ototoxic medication.  The physician 
reported that the Veteran had symptoms of hearing loss and 
tinnitus since the early 1950's.  Given the Veteran's reports, 
the physician opined that his hearing defects were related to the 
medication that he unknowingly received during his period of 
service.
      
In a July 2006 record, an audiologist noted that objective test 
results showed a bilateral, asymmetrical, mild to moderate, 
sensor-neural hearing loss.  The audiologist concluded that in 
the absence of other precipitating factors, it was reasonable to 
assume the Veteran's hearing loss could be the result of his 
participation in a study that used high doses of streptomycin.
      
In an August 2006 record, the private physician recited the 
Veteran's report of participation in an experiment during his 
period of service in the Navy in which he was given doses of 
streptomycin.  The physician noted that streptomycin had damaging 
effects with prolonged use or when given in large doses.  The 
physician noted that an audiogram was consistent with some type 
of ototoxic exposure as the Veteran had bilateral high-frequency 
sensorineural deficits.
      
In a June 2007 record, the private physician (who offered the 
June 2006 opinion) noted that he had thoroughly examined the 
Veteran's extensive analysis of the potential causes of his 
symptom complex.  Based on this review, the physician was "even 
more convinced of the absolute causal relationship between the 
aminoglycoside [the Veteran] unknowingly received and [the 
Veteran's] current, chronic symptoms.
      
In a November 2007 record, the private physician noted that the 
Veteran attributed his hearing disabilities to doses of 
streptomycin that he was given during his period of service in 
the Navy.  The physician explained that streptomycin can damage 
the cochlea and that this damage maybe irreversible.  The 
physician also observed that streptomycin was a causative agent 
in sensorineural hearing loss.  However, the physician noted that 
the progression of the hearing loss could not be predicted 
without actual audiologic studies to determine how the 
progression occurred.   Regardless, whisper test or other 
rudimentary tests were not a substitute for quantitative testing 
and documentation.

Thus, in July 2010, the Board requested that a VA medical expert 
review the claims file to determine whether it was at least as 
likely as not (e.g., a 50 percent or greater likelihood) that the 
Veteran's current bilateral hearing loss and tinnitus had an 
etiological relationship to his ingestion of streptomycin.  
Specifically, the expert was asked whether streptomycin was an 
ototoxic medication.  If so, what was the normal timeline for the 
onset of any hearing loss?  The expert was asked to comment on 
whether the onset would be immediate or delayed, and if delayed, 
how long after administration of the drug would a hearing loss 
begin?  Further, would any hearing loss be acute and resolve with 
discontinuation of the medication, or would any hearing loss be 
permanent?  Finally, the expert was asked to explain what dose 
requirement would result in a hearing loss?  

A response was received.  The VA medical expert concluded that 
audiometric configuration alone was insufficient to definitely 
establish the presence of a hearing loss secondary to exposure to 
ototoxic drugs.  However, neither was it possible to completely 
rule out such an etiology.  In responding to the questions, the 
expert explained that streptomycin had ototoxic effects as did 
many aminoglycosides.  Streptomycin was felt to be more 
vestibulotoxic than other aminoglycosides; however, the incidence 
of vestibulotoxicity in aminoglycoside therapy was approximately 
4 percent.

Further, the expert explained that the time delay between the 
administration of any aminoglycoside and the onset of hearing 
loss was uncertain.
 
The expert also explained that the onset of drug-induced hearing 
loss might be precipitated by the onset of tinnitus.  Normally, 
the hearing loss began in the high frequencies and progressed 
into the mid-range frequencies.  Such hearing loss had also been 
shown to be exacerbated in some instances by outside factors such 
as noise exposure or environmental factors. 

The expert noted that certain records of evidence indicate the 
Veteran's hearing loss was secondary to noise exposure from the 
ship's guns during gunnery practice as well as noise from air 
compressors during his period of service.  Other records indicate 
hearing loss was secondary to exposure to ototoxic medication and 
was not consistent with noise exposure.  At the time of audiogram 
in 2005, the Veteran was 74 years old at which presbycusis should 
have contributed to hearing loss.  However, the contention that 
exposure to streptomycin was the sole cause of the Veteran's 
hearing loss was debatable.  In any event, the expert concluded 
that it was at least as likely as not that the noise from the 
shipboard guns during gunnery practice did result in the Veteran 
incurring a high-frequency hearing loss.  Further, 
exposure to ototoxic drugs could have resulted in the Veteran's 
hearing loss.  

Given its review of the record, the Board finds the evidence to 
be in relative equipoise in showing that the bilateral hearing 
loss and tinnitus as likely as not are etiologically related to 
the Veteran's period of active service.  In this regard, the 
Board notes that the VA medical expert is certainly competent to 
render an opinion as to causal relationship.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Resolving all reasonable doubt in 
favor of the Veteran, an allowance of service connection is 
warranted in this case. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


